50 F.3d 5
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry BELCHER, Plaintiff-Appellant,v.Patricia HUFFMAN;  George C. Tarasidis;  O.F. Salinas;Faisal Al-Bukeirat, Defendants-Appellees.
No. 94-7449.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 23, 1995.

Larry Belcher, appellant pro se.
Susan Campbell Alexander, Assistant Attorney General, Richmond, VA;  Leigh Thompson Hanes, Peter Duane Vieth, Wooten & Hart, P.C., Roanoke, VA, for appellees.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Belcher v. Huffman, No. CA-94-237 (W.D.Va. Oct. 26, 1994).  We grant Appellant's "Motion to Introduce Documentation of Order," in which Appellant seeks to submit to this Court the district court's order granting him an extension of time to file his appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED